This opinion is subject to revision before final
                  publication in the Pacific Reporter.

                              2015 UT 66

                                IN THE
      SUPREME COURT OF THE STATE OF UTAH
                           ———————
               DECKER LAKE VENTURES, LLC C/O
               MALLARD CREEK CAPITAL PARTNERS
                         Appellant,
                                   v.
                UTAH STATE TAX COMMISSION,
         BOARD OF EQUALIZATION OF SALT LAKE COUNTY
                        Respondents
                           ———————
                            No. 20130757
                       Filed, August 11, 2015
                           ———————
                   Fifth District, Washington
                The Honorable James L. Shumate
                          No. 11-2163
                           ———————
                        Attorneys:
        Samuel A. Lambert, Salt Lake City, for appellant

 John C. McCarrey and Laron J. Lind, Salt Lake City, for appellee
                 Utah State Tax Commission

  Sim Gill and Bradley C. Johnson, Salt Lake City, for appellee
    Board of Equalization of Salt Lake County, State of Utah
                           ———————
ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court in
which CHIEF JUSTICE DURRANT, JUSTICE DURHAM, JUSTICE PARRISH,
                 and JUSTICE HIMONAS joined.
                           ———————
 ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
  ¶1 This is an appeal from a decision of the Utah Tax Commis-
sion under Utah Code section 59-2-1006. In an equalization pro-
       DECKER LAKE VENTURES v. UTAH STATE TAX COMM’N
                       Opinion of the Court

ceeding under this provision, the Commission is directed to ―ad-
just property valuations to reflect a value equalized with the as-
sessed value of other comparable properties‖ upon a determina-
tion that ―the property that is the subject of the appeal deviates in
value plus or minus 5% from the assessed value of comparable
properties.‖ UTAH CODE § 59-2-1006(5)(b). In this case the Com-
mission rejected a request for equalization under this provision by
Decker Lake Ventures, LLC. We affirm, finding no reversible error
in the Commission’s decision.
                                  I
 ¶2 The property that is the subject of this appeal consists of a
parcel of land (5.22 acres) and a building (41,296 square feet).
Decker Lake Ventures leases the property, located on Decker Lake
Drive in West Valley City, as office space. In 2010 the property
was leased to a radio station.
  ¶3 The Salt Lake County Assessor’s Office valued the property
at $4,027,800 as of January 1, 2010. It used an income approach to
valuation. That approach calculates a ―lease rate‖ for the property,
based in part on the property’s ―use type‖ (office, industrial, etc.),
and then derives a market value from the income stream expected
from lease payments. The County Assessor’s valuation was sus-
tained by the County Board of Equalization.
  ¶4 In proceedings before the Tax Commission, Decker Lake
sought a reduction of the assessed valuation of the property. It did
so under Utah Code section 59-2-1006, asserting that the assessed
valuation of its property deviated ―plus or minus 5% from the as-
sessed value of comparable properties.‖ UTAH CODE § 59-2-
1006(5)(b).
  ¶5 To support its claim, Decker Lake presented evidence of
the assessed value of properties that it deemed ―comparable.‖ Its
data was presented in two spreadsheets. The first spreadsheet
contained data on ninety land parcels, with dimensions of each
parcel and an indication of their assessed value. The second set
was for improvements (buildings). For these, Decker Lake pre-
sented a spreadsheet identifying the size, rental class, building
type, etc. for each comparable improvement.



                                  2
                        Cite as: 2015 UT 66
                       Opinion of the Court

  ¶6 Decker Lake offered no expert analysis of the comparability
of the properties identified in its two spreadsheets. In fact it of-
fered no testimony of any sort. It simply presented the raw data in
the spreadsheets, along with counsel’s assertion that the data
therein was relevant evidence of the ―assessed value of compara-
ble properties.‖ Id.1
  ¶7 The County, for its part, presented expert testimony2 in
support of its assertion that its valuation of the Decker Lake prop-
erty did not differ from the valuation of comparable properties.
The County’s valuation expert described the methodology of the
County’s valuation of the Decker Lake property, identified com-
parable properties in the neighborhood with similar assessed val-
ues, and highlighted deficiencies in the comparables proffered by
Decker Lake. On the latter point, the County’s witness empha-
sized that a property’s ―use type,‖ a designation assigned by
County assessors, has a significant effect on its value, and noted
that only one of the eighteen improvement comparables identified
by Decker Lake was classified as ―office‖ use. And as to the ulti-
mate question presented under the equalization statute, the Coun-
ty’s valuation expert identified seven office improvements and
three commercial land properties in the same neighborhood as the
Decker Lake property, all of which were assessed at a rate similar
to the Decker Lake property (but not included in Decker Lake’s
data set).
 ¶8 Instead of presenting its own valuation witness, Decker
Lake chose only to cross-examine the County’s expert. On cross-


 1 The two spreadsheets, moreover, gave no explicit indication of
the degree of any overlap between them. On careful examination,
however, it appears that fifteen of the eighteen improvements in
the second spreadsheet were on parcels included in the first
spreadsheet. See infra ¶ 27.
 2  Decker Lake challenges this characterization of the County’s
evidence, asserting that the County’s witness was not an expert.
Yet the County’s witness proffered opinion testimony and Decker
Lake raised no objection. So Decker Lake forfeited the right to ob-
ject to the County’s witness, and we refer to this evidence as expert
testimony.

                                 3
       DECKER LAKE VENTURES v. UTAH STATE TAX COMM’N
                      Opinion of the Court

examination, the expert acknowledged that Decker Lake’s proper-
ty had been given a ―commercial/other‖ use designation in 2011
after being designated as ―office‖ use in 2010. He also conceded
that there was overlap between the two spreadsheets submitted
by Decker Lake—that although the land and improvement com-
parables were submitted separately, there was some overlap be-
tween the two data sets.
  ¶9 The Commission rejected Decker Lake’s equalization claim.
In so doing, it first expressed skepticism of Decker Lake’s meth-
odology of presenting ―separate‖ comparables—in spreadsheets
presenting land comparables in one data set and improvement
comparables in a second. The Commission acknowledged that
separating land and improvement comparables could be appro-
priate in some circumstances, as when land and improvement
values are ―determined separately with individual valuation
methodologies.‖ But it determined that this was not such a case,
and thus determined that Decker Lake’s approach was ―question-
able.‖
  ¶10 That said, the Commission proceeded to evaluate the
Decker Lake spreadsheets anyway. And it concluded that this ev-
idence was insufficient to sustain an equalization claim under
Utah Code section 59-2-1006(5). First, the Commission concluded
that the office properties in the same neighborhood as Decker
Lake’s property had land values consistent with the assessed val-
ue of the Decker Lake land. Second, it questioned the land values
advanced by Decker Lake, reasoning that its valuations were
based on ―the assessed value of land that has different zoning,
primarily industrial, which has a lower value than commercial
zoned property.‖ And finally, the commission concluded that the
only two office comparables in Decker Lake’s data set did ―not
appear to be out of line with that of other office buildings in the
area.‖ On these grounds, the Commission rejected Decker Lake’s
equalization appeal and sustained the County’s assessment of its
property.

 ¶11 Decker Lake then sought appellate review in this court.
Our review of the commission’s decision is governed by statute.
UTAH CODE § 59-1-610. Under the cited provision, we review the


                                4
                         Cite as: 2015 UT 66
                       Opinion of the Court

commission’s legal determinations under a ―correction of error
standard‖ that yields ―no deference‖ to the commission’s analysis.
Id. As to mixed determinations (involving the application of legal
standards to a given set of facts), however, the statute is silent. So
on those questions we review the commission’s application of law
to fact under our traditional framework. See Murray v. Utah Labor
Comm’n, 2013 UT 38, ¶ 23, 308 P.3d 461.

  ¶12 That framework treats some mixed questions as fact-like
(meriting deferential review) and others as more law-like (merit-
ing no deference). Manzanares v. Byington (In re Adoption of Baby
B.), 2012 UT 35, ¶ 42, 308 P.3d 382. And it assigns the level of def-
erence based on an assessment of ―the nature of the issue and the
marginal costs and benefits of a less deferential, more heavy-
handed appellate touch.‖ Id. Where the mixed question presented
is fact-intensive and unlikely to result in the development of ap-
pellate precedent necessary to guide parties in future cases, for
example, our review yields substantial deference to the commis-
sion. See id. In this case we apply a deferential standard, for rea-
sons explained below. See infra ¶ 15.
                                  II
  ¶13 Decker Lake challenges the Tax Commission’s decision on
two fronts. It claims to find two legal errors in the commission’s
analysis. And it challenges a number of the commission’s findings
of fact. We reject both sets of arguments, and affirm.
                                  A
  ¶14 The two legal errors alleged by Decker Lake both go to the
commission’s assessment of what counts as ―comparable proper-
ties‖ under Utah Code section 59-2-1006(5). The first alleged error
goes to the significance of a property’s use classification in the as-
sessment of comparability. In Decker Lake’s view, the Commis-
sion erred in concluding as a matter of law that properties are
comparable only if they are designated under the same use classi-
fication. The second alleged error goes to the viability of an ap-
proach to valuation that presents separate valuations for the land
and improvement components of a parcel of property. Decker
Lake claims that the commission erred in concluding that the


                                  5
       DECKER LAKE VENTURES v. UTAH STATE TAX COMM’N
                        Opinion of the Court

―separate‖ presentation of these two components of value is im-
permissible as a matter of law.
  ¶15 Both arguments fail on the same basic ground: The Com-
mission simply did not make the legal determinations that Decker
Lake assails. It examined the evidence in the record and made a
determination as to comparability—concluding that the County’s
comparables supported its position and that Decker Lake’s evi-
dence was insufficient to sustain its claim. But that is not a legal
decision subject to review for correctness. See Manzanares v. Bying-
ton (In re Adoption of Baby B.), 2012 UT 35, ¶ 41, 308 P.3d 382 (ex-
plaining that questions of law involve abstract interpretations of
legal principles). It is a mixed determination—involving the ap-
plication of a legal standard to a unique set of facts. And it is a de-
termination that merits substantial deference, as it is both ―fact-
intensive and unlikely to result in the development of appellate
precedent necessary to guide parties in future cases.‖ See id. ¶ 42.
  ¶16 The Commission’s decision announces neither of the legal
conclusions that Decker Lake challenges on appeal. First, the
Commission did not ―appl[y] a rule allowing comparison of only
buildings with identical use-classification to the exclusion of all
physical characteristics of the proffered comparable buildings,‖ as
Decker Lake contends. It simply determined that the evidence in
the record sustained the County’s reliance on the properties
deemed comparable by its expert, and undermined the compara-
bility of the properties identified by Decker Lake.
  ¶17 Granted, the Commission’s determination of comparability
hinged to some degree on the use classification assigned to the
parties’ proffered comparables. But nowhere did the Commission
render a categorical conclusion that only identically classified
properties can be comparable. It simply assessed the evidence in
the record—in light of the only expert analysis presented (from
the County). That expert had testified that use classification has an
impact on valuation, and that a property’s ―lease rate‖ was de-
pendent on its use designation as ―office,‖ ―industrial,‖ or resi-
dential.
 ¶18 We cannot fault the commission for relying on this testi-
mony. Decker Lake, after all, proffered no testimony of its own—


                                  6
                         Cite as: 2015 UT 66
                       Opinion of the Court

expert or otherwise—to counter the County’s evidence. So Decker
Lake is in no position to question the County’s premises on ap-
peal. Having failed to proffer its own witness, Decker Lake can
hardly fault the Commission for accepting the County’s expert’s
assertion that use classifications affect property valuations, or in-
sist that the Commission should have found instead that a proper-
ty’s physical attributes are more significant than its use classifica-
tion.3
  ¶19 Decker Lake’s second claim of legal error fails on similar
grounds. The Commission nowhere announced a legal require-
ment that an equalization appellant advance evidence ―com-
par[ing] land and improvements as if they were a single unit.‖ It
simply stated that it was ―unaware of any appraisal principle that
would allow for an improvement to be compared with other im-
provements, and then allow for comparisons of land based on dif-
ferent improvement properties.‖ And it noted that it would be
―difficult to make an equalization argument‖ without combined
comparables. These statements convey skepticism of Decker
Lake’s appraisal methodology. But they render no conclusions of
law. That is clear from the fact that the commission proceeded to
consider Decker Lake’s proffered land and improvement compa-



 3  The point is not that expert testimony is a required element of
an equalization appeal. In a straightforward case involving resi-
dential property, for example, the question of comparability could
likely be assessed purely on the basis of documentary evidence—
e.g., a document identifying homes in the same neighborhood,
and of about the same square footage, as the subject property. But
this case is different. Here the comparability of the properties pre-
sented to the commission was a matter of some dispute. And the
method of valuation was complex, involving both a future income
stream and a separate assessment of land and improvement val-
ues. In this context, Decker Lake’s failure to proffer testimony on
the question of comparability is fatal to its appeal—not because
such testimony is always required, but because the comparability
question in this case was sufficiently complex to justify the tax
commission’s reliance on the only valuation testimony it had be-
fore it.

                                  7
       DECKER LAKE VENTURES v. UTAH STATE TAX COMM’N
                       Opinion of the Court

rables separately even after raising questions regarding the viabil-
ity of its methodology.
  ¶20 Again, moreover, Decker Lake’s appeal is hampered by its
decision not to proffer any testimony of its own on the question of
the appropriate valuation methodology in this case. Given the
one-sided view that the Commission was presented with on that
question, we cannot fault the Commission for relying on the
County’s expert opinion.
                                 B
  ¶21 Decker Lake also alleges factual error in three sets of find-
ings by the Commission: (1) that Decker Lake’s property was
zoned differently than its submitted comparables; (2) that Decker
Lake submitted combined land and improvement values with re-
spect to only one parcel; and (3) that Decker Lake requested a re-
duction in assessed value of its property to $2,400,396 and that the
median and mean values of Decker Lake’s improvement compa-
rables were $32.57 and $33.42, respectively. We affirm on all three
counts, finding substantial evidence in the record to support the
second finding and concluding that any error in the first and third
findings is harmless.
                                 1
  ¶22 In conducting its comparability analysis, the Commission
found that Decker Lake’s spreadsheets identified ―land that has a
different zoning, primarily industrial, which has a lower value
than commercial zoned property.‖ This was error. As the County
acknowledges in its briefing, the Decker Lake property was zoned
the same (M—Manufacturing) as the property in the proffered
comparables.
  ¶23 That is not the end of our analysis, however. The mere
identification of error does not alone sustain a judgment of rever-
sal. In an administrative appeal, like most any other, we must also
consider the question of prejudice. See UTAH CODE § 63G-4-403(4)
(relief is available in an administrative appeal ―only if‖ a party is
―substantially prejudiced‖). Thus, notwithstanding an error by the
commission, we may reverse only if the agency’s error was ―not
harmless.‖ Emp’rs Reinsurance Fund v. Labor Comm’n, 2012 UT 76,
¶ 8, 289 P.3d 572; see also T-Mobile USA, Inc. v. Utah State Tax

                                 8
                         Cite as: 2015 UT 66
                       Opinion of the Court

Comm’n, 2011 UT 28, ¶ 14–15, 254 P.3d 752 (applying the harmless
error standard in Utah Code section 63G-4-403(4) to review of tax
commission decision).
  ¶24 We affirm under this standard. The Commission was mis-
taken in repudiating Decker Lake’s comparables on the basis of a
difference in zoning classification. But there was ample alternative
evidence to support its decision rejecting Decker Lake’s compara-
bles. The principal alternative basis was in the above-noted evi-
dence of differences in use classifications—that the Decker Lake
property was designated for ―office‖ use,4 while its proffered
comparables were classified as ―industrial‖ or other such uses. See
supra ¶ 17. The County’s expert attested to the significance of such
classifications in assessing the appropriate ―lease rate‖ for a par-
ticular parcel of property. And again Decker Lake proffered no
evidence countering that view. Thus, on this record, we have no
trouble concluding that the Commission would have ruled
against Decker Lake even absent its factual error regarding zoning
classification.
  ¶25 We affirm on that basis. All else being equal, Decker Lake
has a point that ―neighboring land with the same zoning is com-
parable land.‖ But it does not follow that identically zoned prop-
erty is always comparable. The expert testimony presented by the
County asserted that use was the driving consideration in valua-
tion, and thus in comparability. Absent any rebuttal by Decker
Lake—e.g., a witness asserting that zoning matters more than
use—there is no basis in the record for a determination that the
Commission’s error as to zoning would have made any difference.
That means that the Commission’s error was harmless on this rec-
ord.
                                  2



 4  Decker Lake also seeks to challenge this point, asserting that
the County’s use classification for its property (―office‖) was error.
But this challenge fails for the reason articulated repeatedly here-
in: The County’s expert analysis was all the commission had on
this issue, and Decker Lake is in no position to challenge that
analysis given its failure to proffer any contrary testimony.

                                  9
       DECKER LAKE VENTURES v. UTAH STATE TAX COMM’N
                       Opinion of the Court

  ¶26 In assessing Decker Lake’s evidence of comparable proper-
ty combining values of both land and improvements, the Com-
mission found that ―the Taxpayer’s representative’s analyses in-
cluded both the land and improvements for only one parcel.‖ As
to that parcel, the Commission noted that the property was ―as-
sessed at an overall value of $93.55 per square foot, while the sub-
ject is assessed at an overall value of $97.53 per square foot.‖ And
in support of these findings, the Commission cited ―Exhibit R-8.‖
  ¶27 Decker Lake claims error in these findings. It asserts that it
presented data on multiple parcels that appeared on both spread-
sheets (with overlapping land and improvement data for the same
parcel). And it accordingly contends that the Commission erred in
finding that Decker Lake’s ―analyses included both the land and
improvements for only one parcel.‖
  ¶28 We disagree. On its face, the Commission’s finding is not
addressed to the degree of factual overlap between Decker Lake’s
two spreadsheets. It is focused on the ―Taxpayer’s representative’s
analyses.‖ And in light of the evidence considered by the Commis-
sion of relevance to this finding (Exhibit R-8), the Commission’s
determination that the ―analyses‖ in the record focused on only
one parcel appearing on both spreadsheets is correct (or perhaps,
strictly read, in error in favor of Decker Lake).
  ¶29 The ―analyses‖ mentioned in the Commission’s findings
appear in Exhibit R-8. That is clear from the finding’s sole refer-
ence to the record—to ―Exhibit R-8,‖ a side-by-side comparison of
Decker Lake’s property and one of the comparables. That docu-
ment, moreover, mirrors the Commission’s findings precisely—
indicating that the subject property was valued at $97.53 and the
comparable at $93.55. And on the face of Exhibit R-8, there is no
question that there is only one parcel subject to any analysis. In
that sense the Commission’s finding is correct.
  ¶30 In another sense, however, there is an error in the commis-
sion’s findings. Strictly speaking, there were no ―analyses‖ present-
ed by Decker Lake’s “representatives” at the hearing—as its only rep-
resentative was its attorney (it proffered no witnesses), and coun-
sel presented no independent analysis of the data (nor could
counsel have done so, as counsel was in no position to testify). So


                                 10
                       Cite as: 2015 UT 66
                      Opinion of the Court

the Commission’s reference to ―the Taxpayer’s representative’s
analyses‖ appears to be a mistake. Yet that mistake is in Decker
Lake’s favor, so it is hardly a basis for reversal.
                                3
  ¶31 The last set of ―findings‖ challenged by Decker Lake goes
to the reduced valuation it requested in the Tax Commission and
the median and mean values of the improvement comparables it
presented. On the first point, Decker Lake asserts that the Com-
mission indicated that it had requested a reduced valuation of
$2,400,396, but in fact the number it submitted was $2,270,541. On
the latter, Decker Lake contends that the Commission stated that
the median and mean values of its improvement comparables
were $32.57 and $33.42 respectively, when the actual values were
$30.27 and $30.81.
  ¶32 These may have been errors, but they are matters of no
consequence to the Commission’s decision before us on review.
Nothing in the Commission’s decision suggests that the cited
numbers had any effect on Decker Lake’s equalization appeal. In-
deed, Decker Lake makes no such argument. It simply asks that
we correct the Commission’s errors to aid its computations on
remand. Because we find no basis for a remand, we reject this ar-
gument and dismiss any error in these computations as harmless.




                               11